Case 1:17-cv-01030-PGG-DCF Document 153 Filed 02/12/19 Page 1 of 2

MouND COTTON WOLLAN & GREENGRASS LLP

COUNSELLORS aT Law NEW YORK, NY

One New York PLaza FLORHAM PARK, NJ
GARDEN CITY, NY

New York, NY |OOO4-1901 FORT LAUDERDALE, FL
SAN FRANCISCO, CA

(212) 804-4200

FAX (212) 344-8066

JEFFREY §. WEINSTEIN WWW, MOUNDCOTTON.COM
(2]2} 804-4226
JWeinstein@moundcotton.com

February 12, 2019
VIA ECF AND FAX

Honorable Paul G. Gardephe, U.S.D.J.
United States District Court

Southern District of New York

40 Foley Square, Room 705

New York, New York 10007

Re: Starr Surplus Lines Insurance Company and Houston
Casualty Company v. CRF Frozen Foods, LLC
Civil Action No.: 17-cv-1030 (PGG)
Our File No.: 3351.63

Dear Judge Gardephe:

Pursuant to Your Honor’s instructions during the February 5, 2019 conference, we write
to inform the Court that Houston Casualty Company (“HCC”) will not be submitting a motion
for summary judgment. It is our understanding that co-Plaintiff Starr Surplus Lines Insurance
Co. (“Starr”) and Defendant CRF Frozen Foods, LLC (“CRF”) also will not file summary
judgment motions.

As Your Honor indicated during last week’s conference, the case is now ready to proceed
to trial on the limited issue of whether Starr and HCC are entitled to rescind their primary and
excess insurance policies, respectively. HCC advises the Court that its rescission action will
primarily focus on CRF’s material misrepresentations and non-disclosures concerning
circumstances and events that took place between September and October 2015, when CRF
doubled its insurance limits by obtaining excess coverage from HCC.
Case 1:17-cv-01030-PGG-DCF Document 153 Filed 02/12/19 Page 2 of 2

MouND Cotton WoLLAN & GREENGRASS LEP

Honorable Paul G. Gardephe
February 12, 2019
Page 2

Because rescission claims are equitable in nature, CRF is not entitled to a jury trial.
See, Schuyt v. Rowe Price Prime Reserve Fund, Inc., 835 F.2d 45 (2d Cir. 1987). HCC is
prepared to brief this issue if the Court so instructs. Accordingly, HCC will prepare to proceed
via a bench trial on Phase I of this matter, in accordance with a schedule to be set by the Court.

Respectfully submitted,

MOUND COTTON WOLLAN
& GREENGRASS LLP

By:__/s/ Jeffrey S. Weinstein
Jeffrey S. Weinstein
JSW:cer

cc: All counsel of record via ECF
